Citation Nr: 0820856	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  07-27 445	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
October 31, 2000 Board decision which found no CUE in an 
April 1977 rating decision.



REPRESENTATION

Moving party represented by:  Andrew J. Waghorn, Attorney



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1947 
to April 1952.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the veteran, received 
in August 2007, in which he alleges CUE in an October 31, 
2000 Board decision that denied his claim that an April 1977 
rating decision contained CUE.  

In June 2008, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In an October 2000 decision, the Board determined that an 
April 1977 rating decision was not clearly and unmistakably 
erroneous.

2.  There was a tenable basis for the Board's October 2000 
decision.


CONCLUSION OF LAW

The October 2000 Board decision which found no clear and 
unmistakable error in an April 1977 rating decision was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not apply to claims of clear and 
unmistakable error in prior final Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  
Thus, further discussion about notification and assistance is 
unnecessary in this case.  

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The Court also held in 
Fugo that allegations that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Id. at 44.  

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
does not apply to a Board decision on a motion to revise a 
Board decision due to CUE.  38 C.F.R. § 20.1411(a).

The Board decision in question was issued in October 2000, 
and found that the veteran did not establish that an April 
1977 rating decision contained CUE.  The Board explained that 
the claimant, asserting CUE in the April 1977 rating decision 
because his genitourinary and psychiatric symptoms should 
have been rated as separate disabilities, was effectively 
asserting disagreement with how the RO evaluated the facts 
before it in April 1977, which is inadequate to raise a CUE 
claim.  The veteran did not appeal the October 2000 Board 
decision and it became final.  

The veteran and his attorney have asserted the following 
errors in the October 2000 Board decision: 

1)	Failing to grant the veteran separate disability ratings 
for all of the following conditions, which were proven 
to exist by the medical evidence of record: penis 
deformity with loss of erectile power; postoperative 
residuals of prostate surgery, cystitis, and voiding 
dysfunction (rated as voiding dysfunction); urinary 
tract infection; and anxiety disorder; 
2)	Failing to properly apply "38 C.F.R. [4.14] (Avoidance 
of pyramiding)"; 
3)	Failing to properly apply 38 C.F.R. § 4.25 (Combined 
Ratings);
4)	Failing to apply 38 C.F.R. § 3.951 (Disability ratings 
in effect for 20 years shall not be reduced absent 
fraud); 
5)	Failing to apply 38 C.F.R. § 3.957 (Ratings granting 
service connection for a specific condition, which have 
been in effect for 10 years shall not be severed absent 
fraud); and, 
6)	Failing to find CUE in the RO decision of 1977 and grant 
a 100-percent disability rating effective 1977.  

The veteran and his attorney then concluded that the Board 
committed CUE in October 2000 because the veteran's mental 
and physical disabilities resulting from the in-service 
prostate surgeries did not overlap and should have been 
assigned separate disability ratings, which then should have 
been combined under 38 C.F.R. § 4.25(b).  

The veteran is essentially claiming that the Board decision 
contained CUE because it did not find CUE with the April 1977 
rating decision (Assertion 6).  Assertions 1 through 5 are 
the reasons he asserts there was CUE in the April 1977 rating 
decision.  Once there is a final denial of a CUE claim, the 
same claim cannot be raised again.  See Link v. West, 12 Vet. 
App. 39, 44 (1998) ("Under the principle of res judicata 
'once there is a final decision on the issue of [CUE] ... 
that particular claim of CUE may not be raised again.'" 
(quoting Russell, 3 Vet. App. at 315)).  The Board wishes to 
make clear that the current issue is whether the October 2000 
Board decision contained CUE and not whether the April 1977 
rating decision contained CUE.  This is important because it 
narrows the current scope of review.

The veteran has not asserted, and there is no indication, 
that the correct facts were not before the Board in October 
2000.  

The law extant at the time of the October 2000 Board decision 
provided that previous determinations which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2000).  
Relevant case law is discussed above.  

Essentially, for the veteran's current claim to be 
successful, the Board would now have to find that there was 
not a tenable basis for the Board's October 2000 decision 
that the claimant was asserting disagreement with how the RO 
evaluated the facts before it in April 1977.  It is 
reasonable to conclude that an argument that a disability 
should be rated as two separate disabilities is an argument 
as to how the facts were weighed or evaluated.  Accordingly, 
the movant's claim must be denied.   

In sum, there was a tenable basis for the Board's October 
2000 decision, and such decision was not based on clear and 
unmistakable error.



	(CONTINUED ON NEXT PAGE)



ORDER

The Board's decision of October 31, 2000 was not clearly and 
unmistakably erroneous.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



